Exhibit 10.1

 

AMENDMENT TO W. LANCE ANDERSON

EMPLOYMENT AGREEMENT

 

This Amendment (the "Amendment") to the Employment Agreement of W. Lance
Anderson is entered into as of the 20th day of December, 2006, by and between W.
Lance Anderson ("Executive") and NovaStar Financial, Inc., a Maryland
corporation (the "Company").

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated September 30, 1996 (the “Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend the Agreement in the
manner hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Executive and the Company agree as follows:

 

1.            The last sentence of subsection (b) under Section 7.A. of the
Agreement is amended to read as follows:

 

“The Severance Amount shall be paid in a single lump sum (i) as soon as possible
in event Executive’s employment shall be terminated by the Company other than
for Cause or (ii) six months following Executive’s termination of employment due
to Good Reason.”

 

2.            Subsection (d) under Section 7.A. of the Agreement is amended by
striking the words: “. . . the expiration of three years” under the first
sentence of said subsection (d) and by inserting in lieu thereof: “. . .
December 31 of the second calendar year following the calendar year in which the
termination of employment occurred”.

 

3.            Section 7.A. of the Agreement is hereby amended by adding the
following new subsection (e) after the end of subsection (d):

 

 

(e)

SECTION 280G ADJUSTMENTS.

 

(i)          In the event that the Severance Amount and all other benefits
provided for in this Agreement or otherwise payable to the Executive (excluding
for this purpose any payments that may be made under this subsection (e)) (the
“Company Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall pay to the Executive, at the time
specified in subparagraph (ii) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Company Payments and any payments made pursuant to this
subsection (e) and after deduction of any U.S. federal, state and local income
or payroll tax on the payments made pursuant to this subsection (e), shall be
equal to the Company Payments. For purposes of calculating the Gross-Up Payment,
the Executive shall be deemed to pay income taxes at the highest applicable
effective federal, state and local income tax marginal rates for the calendar
year in which the Gross-Up Payment is to be made.

 

--------------------------------------------------------------------------------



 

(ii)         Unless the Company and the Executive otherwise agree in writing,
the determination of the Executive’s Excise Tax liability and the amount
required to be paid under this subsection shall be made promptly in writing by
the Company’s independent public accountants or such other tax experts as
reasonably agreed to by the Company and the Executive (the “Accountants”) and
such amount shall be paid to the Executive promptly, but not before 10 days
after such determination. In the event that the Excise Tax incurred by the
Executive is determined by the Internal Revenue Service to be greater or lesser
than the amount so determined by the Accountants, the Company and the Executive
agree to promptly pay such differential as the Accountants reasonably determine
is appropriate, including interest and any tax penalties, to the other party.
For purposes of making the calculations required by this subsection, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
“substantial authority” tax reporting position. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
subsection. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this subsection. For
purposes of the computations herein, the Accountants shall assume that the
Executive’s income is subject to income taxes at the highest applicable
effective Federal, state and local income tax marginal rates for the calendar
year for which a particular computation relates.

 

(iii)        In the event of any proposed adjustment with the Internal Revenue
Service (or other applicable taxing authority) with respect to the Excise Tax
which would result in an increase in the amount of the Gross-Up Payment, the
Executive shall permit the Company to control the issues related to the Excise
Tax (at the Company’s expense), provided that such issues do not potentially
adversely affect the Executive. In the event issues are interrelated, the
Executive and the Company shall in good faith cooperate so as to not jeopardize
resolution of either issue. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Employee and the
Employee and the Employee’s representative shall cooperate with the Company and
its representative.

 

4.            The last sentence of subsection (b) under Section 7.B. of the
Agreement is amended to read as follows:

 

“The Severance Amount shall be paid in a single lump sum (i) as soon as possible
in event Executive’s employment shall be terminated by the Company other than
for Cause or (ii) six months following Executive’s termination of employment due
to Good Reason.”

 

--------------------------------------------------------------------------------



5.      A new Section 20 is added to read as follows:

 

20.          CODE SECTION 409A. To the extent applicable, this Agreement shall
be interpreted in accordance with Section 409A of the Code and the applicable
U.S. Treasury regulations and other interpretative guidance issued thereunder.
Notwithstanding any provision of the Agreement to the contrary, the Company may
adopt such amendments to the Agreement or adopt other policies and procedures,
or take any other actions, that the Company determines is necessary or
appropriate to exempt any benefits under the Agreement from Section 409A of the
Code and/or to preserve the intended tax treatment of the benefits provided
hereunder, and/or to comply with the requirements of Section 409A and related
U.S. Treasury guidance.

 

6.            Except as amended herein, all provisions of the Agreement shall
remain and continue in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date first above written. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute an agreement.   

 

 

 

NOVASTAR FINANCIAL, INC.

 

 

By

/s/ Scott F. Hartman

 

Scott F. Hartman

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ W. Lance Anderson

 

W. Lance Anderson

 

 

 

 

 